                          IN THE UNITED STATES COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN


ROBERT BAGGS, JOSHUA BAGGS, and
RIVER HILL FARMS, LLC,

               Plaintiffs,
                                                       Case No.: 19-cv-966-LA
   v.
                                                       Hon. Lynn Adelman
CNH INDUSTRIAL AMERICA, LLC

               Defendant.



                      PLAINTIFFS’ JURISDICTIONAL STATEMENT


        Plaintiff River Hill Farms, LLC is a Georgia limited liability company. The members of

River Hill Farms, LLC are Robert Baggs, Joshua Baggs and Miriam Baggs, all citizens of the

state of Georgia. River Hill Farms, LLC is therefore a citizen of the state of Georgia.

        September 10, 2019

                                      Respectfully submitted,

                                      /s/ John Rainwater
                                      John Rainwater
                                      Robert L. Beard
                                      RAINWATER, HOLT & SEXTON, P.A.
                                      P.O. Box 17250
                                      Little Rock, AR 72222
                                      Phone: 501.868.2500
                                      Fax: 501.868.2508
                                      john@rainfirm.com
                                      beard@rainfirm.com

                                      s/ John D. Blythin
                                      Shpetim Ademi (SBN 1026973)
                                      John D. Blythin (SBN 1046105)
                                      Mark A. Eldridge (SBN 1089944)
                                      ADEMI & O’REILLY, LLP



           Case 2:19-cv-00966-LA Filed 09/10/19 Page 1 of 2 Document 12
                     3620 East Layton Ave Cudahy, WI 53110
                     (414) 482-8000
                     (414) 482-8001 (fax)
                     sademi@ademilaw.com
                     jblythin@ademilaw.com
                     meldridge@ademilaw.com


                     Counsel for Robert Baggs, Joshua Baggs and River Hill
                     Farms, LLC.




Case 2:19-cv-00966-LA Filed 09/10/19 Page 2 of 2 Document 12
